           Case 1:19-cr-00178-DAD-BAM Document 48 Filed 09/08/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENTE A. TENNERELLI
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00178-DAD-BAM
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           AND ORDER
14   AKOP DONGELYAN AND ARTAK                            DATE: September 14, 2020
     VARDANYAN,                                          TIME: 1:00 p.m.
15                                                       COURT: Hon. Barbara A. McAuliffe
                                  Defendants.
16

17
            This case is set for a status conference on September 14, 2020. On May 13, 2020, this Court
18
     issued General Order 618, which suspends all jury trials in the Eastern District of California “until
19
     further notice.” Further, pursuant to General Order 611, this Court’s declaration of judicial emergency
20
     under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this
21
     Court’s judicial emergency, this Court has allowed district judges to continue all criminal matters to a
22
     date after May 2, 2021.1 This and previous General Orders, as well as the declarations of judicial
23
     emergency, were entered to address public health concerns related to COVID-19.
24
            Although the General Orders and declarations of emergency address the district-wide health
25
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 1:19-cr-00178-DAD-BAM Document 48 Filed 09/08/20 Page 2 of 5


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the
10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.
21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-
27 justice exception, § 3161(h)(7) (Local Code T4). 2 Counsel for defendants desire additional time to

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00178-DAD-BAM Document 48 Filed 09/08/20 Page 3 of 5


 1 consult with their clients, review the current charges, conduct investigation, review discovery, and

 2 discuss possible resolutions with the government and their clients. If continued, this Court should

 3 designate a new date for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir.

 4 2010) (noting any pretrial continuance must be “specifically limited in time”).

 5                                                STIPULATION

 6          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 7 through defendants’ counsel of record, hereby stipulate as follows:

 8          1.      By previous order, this matter was set for status on September 14, 2020.

 9          2.      By this stipulation, defendant now moves to continue the status conference until January

10 25, 2021, and to exclude time between September 14, 2020, and January 25, 2021, under 18 U.S.C.

11 § 3161(h)(7)(A), B(iv) [Local Code T4].

12          3.      The parties agree and stipulate, and request that the Court find the following:

13                  a)       The government has represented that the discovery associated with this case

14          includes investigative reports, financial records, and surveillance footage and exceeds 33,000

15          pages. All of this discovery has been either produced directly to counsel and/or made available

16          for inspection and copying.

17                  b)       Counsel for defendants desire additional time to consult with their clients, review

18          the current charges, conduct investigation, review discovery, and discuss possible resolutions

19          with the government and their clients

20                  c)       Counsel for defendants believe that failure to grant the above-requested

21          continuance would deny them the reasonable time necessary for effective preparation, taking into

22          account the exercise of due diligence.

23                  d)       The government does not object to the continuance.

24          4.      Based on the above-stated findings, the ends of justice served by continuing the case as

25 requested outweigh the interest of the public and the defendant in a trial within the original date

26 prescribed by the Speedy Trial Act.
27          5.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00178-DAD-BAM Document 48 Filed 09/08/20 Page 4 of 5


 1 within which trial must commence, the time period of September 14, 2020 to January 25, 2021,

 2 inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it

 3 results from a continuance granted by the Court at defendant’s request on the basis of the Court’s

 4 finding that the ends of justice served by taking such action outweigh the best interest of the public and

 5 the defendant in a speedy trial.

 6          6.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 7 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 8 must commence.

 9          IT IS SO STIPULATED.

10
     Dated: September 8, 2020                                MCGREGOR W. SCOTT
11                                                           United States Attorney
12
                                                             /s/ VINCENTE A.
13                                                           TENNERELLI
                                                             VINCENTE A. TENNERELLI
14                                                           Assistant United States Attorney
15

16   Dated: September 8, 2020                                /s/ RICHARD M. OBERTO
                                                             RICHARD M. OBERTO
17
                                                             Counsel for Defendant
18                                                           AKOP DONGELYAN AND
                                                             ARTAK VARDANYAN
19
     Dated: September 8, 2020                                /s/ MICHAEL H. ARTAN
20                                                           MICHAEL H. ARTAN
                                                             Counsel for Defendant
21                                                           ARTAK VARDANYAN
22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00178-DAD-BAM Document 48 Filed 09/08/20 Page 5 of 5

                                                    ORDER
 1
            IT IS SO ORDERED that the Status Conference is continued from September 14, 2020, to
 2
     January 25, 2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded
 3
     pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).
 4

 5
     IT IS SO ORDERED.
 6

 7      Dated:    September 8, 2020                       /s/ Barbara   A. McAuliffe   _
                                                    UNITED STATES MAGISTRATE JUDGE
 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME           5
30    PERIODS UNDER SPEEDY TRIAL ACT
